Allow me at the outset, 
Mr. President, to join previous speakers in 
congratulating you warmly on your assumption of 
office to preside over the General Assembly at its 
sixty-sixth session. Your election is testimony to the 
growing confidence of the international community in 
the ability and commitment of the smaller Members of 
this Organization to play an increasingly active and 
responsible role in the United Nations. I would also 
like to take this opportunity to place on record our deep 
and abiding appreciation to your predecessor, 
Mr. Joseph Deiss, for the exemplary manner in which 
he guided the work of the sixty-fifth session. 
 Allow me also to convey my sincere felicitations 
to the Secretary-General, His Excellency Mr. Ban 
Ki-moon, on his re-election for a second term. We 
remain confident that his experience and leadership 
will ensure that this Organization, in which so many of 
our hopes and dreams are invested, will be equal to the 
many complex challenges facing us during these 
tumultuous times. 
 We are at a defining moment in history. Across 
the Middle East and North Africa, popular 
pro-democracy uprisings are sweeping away 
longstanding dictatorships. We are witnessing the 
greatest liberation movement since the fall of the 
Berlin Wall. But what is most striking is that it is 
happening in countries with predominantly Muslim 
populations. The democratic uprisings across the 
Middle East prove that Muslims yearn for democratic 
rights just as much as non-Muslims.  
 For me, that is not surprising. After all, we are all 
human. We all feel resentment if those in power steal 
our county’s wealth. We all feel frustrated if we are 
prevented from speaking our minds.  
 In the fog and confusion of the turmoil we are 
witnessing in the Middle East, one thing stands 
abundantly clear. The demand for human rights and 
democratic values is universal. The march of 
democracy is inevitable. And the argument that says 
Islam and democracy cannot be united is shown to be 
foolish and patronizing.  
 My country, the Maldives, in some ways was a 
harbinger of the Arab awakening. Our revolution began 
eight years ago. Then, in 2008, presidential elections 
brought peaceful closure to a 30-year authoritarian 
regime. Since then, we have had our difficulties 
consolidating democracy. There are many hurdles to 
overcome. 
 But I am pleased to report that in the three years 
since the elections Maldives is generally stable, safe 
and successful. I do not want to sound complacent. 
Democracy is a process, not an end goal. Freedoms are 
always threatened in one way or the other. A successful 
democracy requires more than just the separation of 
powers. We also need free media, strong institutions 
and a vibrant civil society. Above all, we need patience 
to realize the fruits that democracy brings. 
 Nevertheless, I can report without exaggeration 
that Maldives enjoys more freedoms today than at any 
other point in our history. I am sure that, with the 
support of the United Nations, the peoples of Tunisia, 
Egypt, Libya and other countries will also enjoy 
democratic freedoms. 
 We must counter the false perception that people 
must choose between devotion to Islam on the one 
hand, and the full enjoyment of human rights on the 
other. We strongly believe in the compatibility of Islam 
and human rights and seek to do our part to promote 
understanding and tolerance. That is why we intend to 
organize, during 2012, a major international conference 
on progressive Islamic jurisprudence and human rights. 
With this conference, we hope to renew the concepts of 
peace and tolerance, coexistence and inter-faith 
harmony in Islam. 
 As we watch the changes in the Middle East and 
North Africa, it has become even more imperative that 
the question of Palestine be addressed. The Maldives 
stands shoulder to shoulder with the Palestinian people. 
The time for Palestine to join the international family 
of nations is long overdue. We therefore welcome its 
application for statehood. The Maldives calls on all 
Members to support the recognition of a Palestinian 
State, living side by side and at peace with the State of 
Israel. While recognizing the rights of the Palestinians, 
we also value and support the right of the people of 
Israel to live in peace and security. 
 We are proud to announce that last week 
Maldives acceded to the Rome Statute of the 
International Criminal Court. Maldives believes that 
human rights must be protected at the national and 
international levels alike. We are pleased to join a 
growing alliance of States that stand firmly against 
  
 
11-51384 6 
 
those who believe they can violate human rights with 
impunity. In our globalized world, those who trample 
human rights or deny basic freedoms will be held 
accountable. I am proud that the Maldives has now 
taken its rightful place as a defender of international 
law and human rights. 
 As a small island State, we understand that our 
means are modest. Nevertheless, we are proud to 
contribute to United Nations efforts to promote peace 
and security. In this regard, we are pleased to note that 
following the approval of our Parliament, the Maldives 
is looking forward to becoming engaged for the first 
time in United Nations peacekeeping efforts around the 
world. 
 As a newly graduated least developed country 
(LDC), we welcome the international support we have 
received in our transition. Our graduation from LDC to 
middle-income status has not been easy. Based on our 
experience, I would like to say that the international 
community must continue to help States make a 
smooth transition from LDC status. We must not allow 
graduation from LDC status, and the removal of 
support that comes with it, to undermine a country’s 
progress and development. 
 The Maldives has spared no effort in highlighting 
the growing threats posed by climate change. Our 
nation is just one and a half metres above sea level. For 
us, climate change is no vague or abstract menace, but 
a clear and present danger to our very existence as a 
nation-State. Over the past year, the world has 
experienced an increase in natural and man-made 
disasters, which compels us to address the effects of 
climate change with more resolutely and urgently. It is 
becoming increasingly evident that the international 
community needs to be better prepared and equipped to 
address the challenges of disaster preparedness and 
response. 
 Cutting global carbon dioxide emissions to a 
safer level — below 350 parts per million — is not just 
an environmental issue. It is also an issue of national 
security. We view the cutting of carbon emissions not 
as a burden but rather as an opportunity — an 
opportunity not just to protect the climate, but also to 
create new jobs and grow our economies. For these 
reasons, Maldives is proud to announce that we will 
dedicate a minimum of 2 per cent of our total 
Government revenue to investments in renewable 
energy.  
 We look forward to the day when the 
international community will adopt a legally binding 
climate treaty. We welcome the incorporation of the 
political pledges contained in the Copenhagen Accord 
into the United Nations Framework Convention on 
Climate Change process in Cancún. In Durban, we look 
forward to helping to advance the process so that we 
can reach the elusive prize of an agreement that 
protects the climate and the interests of vulnerable 
nation-States. 
 From the very beginning, the sustainable 
development of small island developing States (SIDS) 
has been inextricably linked to the Rio process. 
Unfortunately, the objectives defined in the Barbados 
Programme of Action and the Mauritius Strategy have, 
like the goals expressed in the Rio Declaration on 
Environment and Development, gone largely unmet. 
 Now, as we set the goals of the United Nations 
Conference on Sustainable Development, we must 
include in the agenda a serious review of the progress 
made by the international community in addressing the 
sustainable development challenges facing small island 
developing States. The Maldives hopes that Rio 2012 
will provide a platform and create the necessary 
impetus to radically reform international support for 
SIDS. This should pave the way for establishing a 
SIDS category based on objective, transparent and 
consistent criteria.  
 We must also analyse and identify the particular 
challenges and needs of SIDS, which are different from 
those of other developing countries. We must further 
ensure that United Nations programmes are redesigned 
to assist with those particular challenges. Maldives 
believes that three issues should form some of the key 
pillars to be discussed and acted upon in Rio next year. 
They are, first, the reform of United Nations support 
for the sustainable development of SIDS, secondly, a 
political declaration and strategy to give impetus to the 
roll-out and mobilization of renewable energy and 
green technologies, and lastly, improvements in the 
integration of sustainable development principles into 
international and domestic policy at strategic and 
project levels alike. 
 We are deeply concerned by the dire food crisis 
in the Horn of Africa. As the United Nations, we must 
come together to find global solutions to these 
challenges and ensure that we work to protect the 
 
 
7 11-51384 
 
rights of those who are most vulnerable, especially 
women and children.  
 As a country that derives its livelihood from the 
ocean, we are also concerned by the growing threat of 
piracy in the Indian Ocean. We will continue to work 
with the international community in addressing this 
growing menace so as to make our maritime areas safe 
for international shipping and trade. 
 The Maldives looks forward to a time when every 
country will be democratic, every nation will be free 
and the values that underpin this great institution can 
finally be realized everywhere. Through the institutions 
of the United Nations, we look forward to continuing 
to promote equity, fairness and the protection of the 
most vulnerable, regardless of where they live or what 
religion they practise. 
 Only through the United Nations can we hope to 
forge an agreement that protects our climate — a 
prerequisite for all of our future progress and 
development. In this volatile and ever-changing world, 
there is one institution that provides the stability of 
continuity, and that is the United Nations. The United 
Nations is more important today than ever before.